Citation Nr: 0533544	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of herbicide exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for manic depressive 
disorder.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

In March 2003, the Board issued a decision in which it 
affirmed the RO's April 2000 and September 2001 denials of 
the veteran's claims.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Subsequently, in December 2003, the parties in this case 
filed a Joint Motion for Partial Remand (Joint Motion).  In a 
January 2004 Order, the Court vacated the Board's decision as 
it pertained to the issues of entitlement to service 
connection for diabetes mellitus, to include as a result of 
herbicide exposure and whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for PTSD, and remanded the case back to the Board 
with instructions that it readjudicate the claims in 
accordance with the Joint Motion in order that compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) be 
undertaken.  In August 2004, the Board remanded this case in 
accord with those instructions.  

The Board notes that in March 2003, the issues of service 
connection for manic depressive disorder and entitlement to 
TDIU, were the subject of a Board development request.  The 
record does not reflect that this action was undertaken.  
Moreover, as noted below, further action is necessary to 
comply with the directives of VCAA.  Thus, these issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The veteran's diabetes mellitus is not related to his 
period of active service and did not manifest to a 
compensable degree within a year of his discharge from 
service.

3.  In a November 1996 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran did not perfect an appeal.  

4.  Evidence submitted since the RO's November 1996 decision, 
is either cumulative and redundant, or does not bear directly 
and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The November 1996 rating decision, in which the RO last 
denied entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2005).

3.  New and material evidence has not been received since the 
RO's November 1996 decision; thus, the claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005),West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2001 and May 2005 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Service Connection-Diabetes Mellitus

The veteran seeks service connection for diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, diabetes mellitus will be presumed to have been 
incurred in or aggravated in service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran has alleged that he was exposed to Agent Orange.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In written statements submitted in support of the veteran's 
appeal, the veteran's representative argues that the veteran 
should be service-connected for diabetes mellitus on a 
presumptive basis because the veteran served in the Republic 
of Vietnam during the Vietnam era.  The veteran's service 
personnel records do not support this argument.  Instead, 
they show that the veteran served on active duty during the 
Vietnam era, specifically, from June 1963 to June 1966, but 
not in the Republic of Vietnam, the waters offshore, or any 
other location involving duty or visitation in the Republic 
of Vietnam.  Rather, he served overseas for approximately one 
year, from November 1963 to November 1964, in Thailand as a 
water supply specialist and there is no evidence that this 
service involved visiting Vietnam.

Thus service connection for diabetes mellitus, on a 
presumptive basis under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e), is not warranted.

Notwithstanding the above, entitlement to service connection 
may still be established with evidence showing that the 
veteran has diabetes mellitus that was incurred in service or 
within one year of discharge.  With regard to direct service 
connection, the evidence establishes that diabetes mellitus 
was not manifested during service or within one year of 
separation and is not attributable to service.

During service, the veteran did not report complaints 
associated with diabetes mellitus and no examiner diagnosed 
such a disease.  Rather, an examiner first noted a diagnosis 
of diabetes mellitus in May 2000, during a VA general medical 
examination.  On that date, the veteran reported that this 
disease was newly diagnosed.  The examiner did not relate 
this disease to the veteran's period of active service or 
note that it first manifested within a year of the veteran's 
discharge from service.

In this case, there is simply no evidence other than the 
veteran's assertions establishing that his diabetes mellitus 
is related to his period of active service.  The veteran's 
assertions alone do not constitute competent evidence of a 
nexus between a current disability and service.  See 
Espiritu.

Inasmuch as the veteran did not serve in the Republic of 
Vietnam and no medical professional has related his diabetes 
mellitus to his period of active service or the one-year 
period following his discharge, the Board concludes that 
diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


New and Material Evidence to Reopen the Claim
of Service Connection for PTSD

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for PTSD.  The RO first 
denied the veteran service connection for PTSD in April 1990.  
The RO based its denial on findings that the veteran had not 
been diagnosed with PTSD and had not provided evidence of a 
stressor.  In denying the claim, the RO considered the 
veteran's service medical and personnel records and VA and 
private medical records.  In a letter dated May 1990, the RO 
notified the veteran of the decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The April 1990 decision is 
thus final.  38 U.S.C.A. § 7105.

The RO denied reopening the veteran's claim for service 
connection for PTSD in November 1996.  The RO based its 
decision on a lack of medical records showing a diagnosis of 
PTSD and a lack of a written statement providing a verifiable 
stressor.  In a letter dated December 1996, the RO notified 
the veteran of the decision and of his appellate rights with 
regard to that decision, and thereafter, the veteran 
initiated an appeal.  The veteran did not subsequently 
perfect his appeal of the RO's decision; therefore, the 
November 1996 decision became final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The regulation 
governing PTSD claims, 38 C.F.R. § 3.304(f), was amended in 
recent years on two occasions.  The first amendment, which 
became effective March 7, 1997, serves primarily to codify 
the Court's decision in Cohen v. Brown, 10 Vet. App. 138 
(1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  With regard to this first 
amendment, the Board finds that as the old and new criteria 
for evaluating PTSD claims are substantially the same, 
neither version of the regulation is more favorable to the 
veteran.  The second amendment, which became effective March 
7, 2002, addresses the type of evidence that may be 
considered relevant in corroborating the occurrence of a 
stressor in claims for service connection for PTSD resulting 
from personal assault.  

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional evidence that has been associated with the 
veteran's claims file since the RO's November 1996 decision 
includes service medical records, VA and private treatment 
records, documentation from the Social Security 
Administration, statements of the veteran and his 
representative, and employment information.  With the 
exception of some of the service medical records and 
documentation from the Social Security Administration, the 
Board finds that this evidence is new as it is neither 
cumulative, nor redundant.  The Board does not, however, find 
that this evidence is material as it does not bear directly 
and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to decide fairly the merits of the claim.

This evidence, specifically, the competent medical evidence, 
does not reflect a diagnosis of PTSD, but rather, shows that 
the veteran has been diagnosed with other psychiatric 
disorders.  On one occasion, in May 1995, the veteran 
underwent an evaluation by M.F.J., M.D., who noted a history 
of PTSD based on the veteran's comments.  However, Dr. J. did 
not confirm this diagnosis, which is unsupported by all of 
the other evidence of record, and instead, diagnosed bipolar 
affective disorder as the current diagnosis.  This diagnosis 
has since been confirmed and the veteran has continued 
treatment for a bipolar disorder.  In addition, the service 
records and lay evidence fail to verify that any alleged 
stressor actually occurred.  In November 1996, the RO 
specifically based its denial on the absence of evidence of a 
PTSD diagnosis and a verifiable stressor.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defects.  Thus, even if some of the recently 
obtained evidence might be considered new, none of the 
evidence added to the record provides a diagnosis of PTSD or 
verification of a stressor, and as such, the Board cannot 
find that this evidence is material as it does not bear 
directly and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board concludes that new and material evidence has not 
been received since the RO's November 1996 decision; thus, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

Service connection for diabetes mellitus, including as due to 
Agent Orange exposure, is denied.

The application to reopen the claim of service connection for 
PTSD is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a manic depressive disorder 
and entitlement to TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim and that all due process concerns are addressed so that 
he is afforded every possible consideration.

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of 
VCAA.  The veteran has not been sent a VCAA letter as to the 
issues of service connection for a manic depressive disorder 
and entitlement to TDIU.  Accordingly, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed as 
to the issues remaining on appeal. 

In addition, the AOJ should contact the veteran and request 
that he identify the names and addresses of all medical 
providers who treatment for psychiatric complaints since his 
discharge from service and the dates of that treatment.  
Thereafter, those records should be requested and obtained.  

In addition, the veteran should be afforded a VA psychiatric 
examination in order to determine if the veteran's manic 
depressive disorder was initially manifest during service or 
if a psychosis was initially manifest within one year of the 
veteran's separation from service.  In addition, if the 
examiner should also opine if it preexisted service and, if 
so, if it was aggravated during service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for a manic 
depressive disorder and entitlement to TDIU.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Contact the veteran and request that 
he identify the names and addresses of 
all medical providers who treated him for 
psychiatric complaints since his 
discharge from service and the dates of 
that treatment.  

3.  After securing the necessary 
authorization, obtain and associate with 
the claims file all records from the 
medical providers identified.  

4.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The purpose of the examination is to 
determine the etiology of the claimed 
psychiatric disorder characterized as manic 
depressive disorder.  The examiner should 
indicate whether the veteran has manic 
depressive disorder, and, if so, when it 
initially manifested.  The examiner should 
specifically opine whether the veteran's 
manic depression is at least as likely as not 
related to his period of active service.  If 
the examiner determines that the veteran's 
manic depression preexisted service, he/she 
should offer an opinion as to whether that 
disorder was at least as likely as not 
aggravated (permanently increased in 
severity) in service beyond its natural 
progression.  In this regard, the examiner 
should note that temporary flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition as 
contrasted to its symptoms, is worsened.  

In the event that the examiner finds that the 
veteran's manic depressive disorder was 
initially manifest during service, within one 
year of separation from service, or 
preexisted service but was aggravated 
therein, the examiner should also opine as to 
what limitations, if any, the manic 
depressive disorder places on the veteran's 
ability to obtain and retain employment.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


